Citation Nr: 0327183	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos 
during active service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from July 1943 to January 
1946, and from March 1948 to October 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran was 
exposed to asbestos during active service.  

2.  The veteran has a current diagnosis of asbestosis.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred due to 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303(d) (2003); VA Manual 
21-1, Part VI, para. 7.21 (October 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed COPD as a result 
of exposure to asbestos during active service.  He notes that 
he served for 20 years in the Navy, during which time he 
worked aboard many ships.  The veteran states that he was 
often stationed deep in the ship in areas that were lined 
with asbestos.  He says that this caused him to be exposed to 
asbestos on many occasions.  The veteran adds that the 
exposure was particularly intense during weapons training, 
due to asbestos being blown off the walls and into thick 
clouds of dust as a result of nearby explosions.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have not both been met.  In particular, the Board 
notes that the veteran was misinformed that he had 30 days in 
which to submit additional evidence before his appeal would 
be decided.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  However, given the favorable nature of 
this decision, a remand is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997). 

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A review of the veteran's service medical records is negative 
for a diagnosis of a lung disability.  An October 1964 Report 
of Medical History shows that the veteran answered "yes" to 
a history of shortness of breath.  However, a medical 
examination conducted at this time stated that the lungs were 
normal, and a chest X-ray was negative.  A September 1966 
examination conducted shortly before the veteran's retirement 
and discharge from service states that the lungs were normal, 
and a chest X-ray was negative.  

The initial evidence of a COPD is found in a May 1997 
statement from the veteran's private doctor.  The doctor said 
that the veteran has severe COPD.  The doctor noted the 
veteran's concerns that the COPD could be related to asbestos 
exposure in the Navy, but believed that it was more likely to 
have been caused by his years of smoking.  However, the 
doctor added that asbestos exposure may have contributed to 
his problems.  

Private X-ray studies dated March 1998 and August 1998 
include impressions of COPD.  Additional private medical 
records from 1998 show that the veteran received treatment 
for several disabilities, primarily deep venous thrombosis of 
the left leg.  COPD was noted and included among the 
diagnoses.  

In the veteran's April 2000 substantive appeal, he stated 
that he had served aboard a reserve training ship in 1952.  
He had worked in the laundry, which was located below the 
water line in the rear of the ship.  The room had poor 
ventilation.  The veteran stated that during gunnery practice 
and practice firing of depth charges, the vibrations would 
knock the asbestos off the pipes, and the room would become 
filled with dust from asbestos and other contaminants.  He 
noted that the conditions were similar when he later served 
aboard destroyers, which was the type of ship to which he had 
generally been assigned.  

In a May 2001 letter, the veteran's private doctor described 
the findings of a March 2001 examination.  The veteran's 
respiratory problems were noted to have developed over the 
last several years, and he described a shortness of breath 
with exertional activities.  A review of his occupational 
history showed that he had served in the Navy, which included 
shipboard service.  The veteran had spent much of his time in 
the laundry, and he described extensive exposures to the 
asbestos that was widely used for insulation.  He 
particularly recalled the dust that was generated during 
drills.  Following service, the veteran had worked for 
General Motors in an assembly facility until 1985.  The 
veteran had been exposed to asbestos during this period 
because of extensive use of brakeshoes on the presses and 
other machinery.  There was also asbestos in the building.  
Finally, the veteran's social history noted that he had 
smoked for 40 years, but had quit in 1986.  On examination, 
there was diffuse crackling, a cough, and poor airway 
movement.  A chest X-ray revealed bilateral increased 
interstitial markings, pleural plaquing, and diaphragmatic 
plaquing.  The impressions included asbestosis.  The examiner 
added that there was sufficient laboratory and clinical 
evidence to establish a diagnosis of asbestosis.  This 
diagnosis was based upon the long history of exposure to 
asbestos, as well as the signs and symptoms of chronic lung 
disease.  Laboratory data showed the characteristic 
abnormalities of an interstitial fibrotic lung disease with 
both parenchymal and pleural disease on chest X-ray, as well 
as a significant amount of restrictive deficit in pulmonary 
function.  The doctor who conducted this examination held the 
title of the Medical Director of Occupational Health 
Services.  

The Board notes that the outcome of the veteran's appeal is 
dependent upon his claim that he was exposed to asbestos 
during service.  The veteran contends that he was exposed to 
asbestos during his 20 years of service in the Navy.  He 
notes that his usual duties were conducted deep within the 
ship.  He adds that whenever the ship fired its weapons, the 
vibrations would loosen the asbestos from the insulation in 
the room where he was stationed, and the resulting dust would 
fill the air.  As VA Manual 21-1, Part VI, para. 7.21(b) 
(October 3, 1997) acknowledges the use of asbestos in 
shipboard insulation, the Board will concede that it is as 
likely as not that the veteran was exposed to asbestos during 
active service.  38 U.S.C.A. § 5107(b).  

As exposure to asbestos during service has been conceded, the 
Board finds that entitlement to service connection for COPD 
due to asbestos exposure is warranted.  The service medical 
records are negative for evidence of COPD, and the initial 
evidence of this disability is dated in 1997, which is 31 
years after the veteran's discharge from service.  However, 
the latency period for asbestosis is from 10 to 45 years.  VA 
Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997).  The 
May 2001 private examination contains a diagnosis of 
asbestosis, and relates it to a long history of exposure to 
asbestos.  The doctor noted that some of this exposure came 
during the veteran's service in the Navy.  The May 2001 
report states that there was evidence of parenchymal disease 
on X-ray studies, which further indicates the presence of 
asbestosis.  See VA Manual 21-1, Part VI, para. 7.21(c) 
(October 3, 1997).  Although the July 1997 statement from the 
same doctor indicates that the veteran's COPD was more than 
likely related to smoking, the possibility that asbestos 
exposure also contributed to this disease was noted.  The 
Board finds that given the veteran's 20 years of active 
service with the possibility of prolonged exposure to 
asbestos, when considered with the current diagnosis of 
asbestosis, it is as likely as not that this disability 
developed at least in part due to the exposure in service.  
The benefit of the doubt has been resolved in favor of the 
veteran in reaching this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to asbestos during 
active service is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



